Cite as 2016 Ark. App. 581


                   ARKANSAS COURT OF APPEALS
                                          DIVISION I
                                         No. CV-16-710

 TIMOTHY STANLEY AND                                  Opinion Delivered: November 30, 2016
 JENNIFER LONG
                   APPELLANTS                         APPEAL FROM THE PULASKI COUNTY
                                                      CIRCUIT COURT, EIGHTH
 V.                                                   DIVISION
                                                      [NO. 60JV-15-983]
 ARKANSAS DEPARTMENT OF
 HUMAN SERVICES AND MINOR      HONORABLE WILEY A. BRANTON, JR.,
 CHILDREN                      JUDGE
                     APPELLEES
                               AFFIRMED


                              WAYMOND M. BROWN, Judge

       Appellants appeal from the circuit court’s termination of their parental rights to T.S.,

born 3/4/2005, and C.S., born 9/5/2006.1 On appeal, both appellants argue that there was

insufficient evidence to support the circuit court’s adoptability finding. Stanley makes the

additional argument that there was insufficient evidence to support the circuit court’s finding

that there was potential harm in returning the children to his custody. We affirm.

                                             I.       Facts
       An amended petition for ex parte emergency custody and dependency-neglect due

to environmental neglect and parental unfitness was filed on March 8, 2013.2 After receiving

a report on February 27, 2013, a caseworker investigated the report on the same date and



       1
           Appellants have filed individual briefs.
       2
           The original petition was filed on March 4, 2013.
                                 Cite as 2016 Ark. App. 581

found that the home had no utilities and was unclean, as had been reported. A 72-hour hold

was taken on the children on the same date. The circuit court entered an order giving

appellants joint custody of the children and closing the case on October 4, 2013.3   On

July 9, 2015, a report was made alleging that appellants had unsuccessfully attempted to give

away their children, threatened harm to the children, and had inadequate food. A

caseworker investigated the report on the same date and found that the home was

“deplorable”; had no electricity, gas or running water;4 and had no food. Additionally,

Stanley tested positive for THC, benzos, oxycodone, methamphetamine, and amphetamine.

A 72-hour hold was taken on the children on the same date. On July 13, 2015, the Arkansas

Department of Human Services (DHS) filed a petition for ex parte emergency custody and

dependency-neglect due to parental unfitness, drug use by the parents, neglect, and

environmental neglect. The circuit court entered an ex parte order for emergency custody

on the same date.

       The circuit court entered a probable-cause order on July 30, 2015, finding that

probable cause existed for the children’s removal and still existed. On September 30, 2015,

it entered an order adjudicating the children dependent-neglected, by stipulation and by a

preponderance of the evidence. It found therein that the children had been subjected to



       3
         Services provided during the course of the 2013 case included worker visits, random
drug screens, foster home, board payments, clothing vouchers, educational services, medical
services, transportation services, visitation, drug-and-alcohol assessments, individual and
family counseling, parenting classes, psychological evaluations, supervised visitation, and
housing assistance.
       4
           There had been no utilities in the home for over a month.


                                              2
                                  Cite as 2016 Ark. App. 581

aggravated circumstances in that it was unlikely that services to the family would result in

successful reunification within a reasonable time from the children’s perspective. Noting

that it could immediately authorize a petition for termination of appellants’ parental rights,

it instead ordered reunification services to be provided “partially because there was a

willingness to stipulate to a finding of dependency/neglect” by appellants. It deemed

appellants unfit “for a variety of reasons including ongoing drug use, environmental neglect,

and inadequate housing with lack of utilities (water and electric).” Noted in the order was

that appellants had tested positive for amphetamines and methamphetamine on August 13,

2015.

        The circuit court entered a permanency-planning order on April 19, 2016.5 The goal

of the case was changed to termination of Stanley’s parental rights as Stanley had “made an

effort to comply with court orders, but no material progress [had] been made.” In its

findings, it specifically stated that “[w]ith the current case, history is repeating itself”; that

even if Stanley had demonstrated fitness and custody was returned and the case was closed,

“there is a concern that [he] would revert back to a practice of unfitness, as this is what

happened after the previous case was closed”; and that “there are now two cases which share

much of the same issues and concerns.”

        It noted that the electricity has not been on in the home since the beginning of the

summer and DHS had not been able to view the inside of the home. Stanley had tested

positive for methamphetamines twice,6 both screens had been at Stanley’s request, and


        5
        A handwritten note appears on the order stating “Original Filed 2015-Dec-23
15:57:01” with the initials “SOS.”


                                                3
                                   Cite as 2016 Ark. App. 581

Stanley had testified that he screened positive “due to a former friend putting

methamphetamine in his food when [Stanley] went over to the friend’s home for dinner.”

Before authorizing DHS to file a petition to terminate appellant’s parental rights, the circuit

court stated that it was “disturbed at the parent’s in-court demeanor”7 and was really

concerned about the father who was “silently agitated during the hearing” and whose

testimony was “oftentimes bizarre, the result of psychosis, misrepresentation or both.”

Despite the authorization and a second finding of aggravated circumstances due to it being

unlikely that services to the family would result in successful reunification within a

reasonable time from the children’s perspective, the court ordered services to continue.

       DHS filed its petition to terminate appellants’ parental rights on March 11, 2016,

asserting that termination of appellants’ parental rights was in the children’s best interests.8

Following a hearing on April 19, 2016, the circuit court entered an order terminating

appellants’ parental rights on May 16, 2016. With regard to potential harm, it stated that it

“specifically considered the potential harm to the health and safety of the juveniles caused

by returning the juveniles to the parents and found that they would be exposed to the risk

of harm of environmental neglect and drug use if returned.” This timely appeal followed.




       6
           One screen could not be confirmed due to mislabeling.
       7
           It did not identify which parent it was referring to in this statement.
       8
        DHS also asserted two grounds for termination; however, appellants do not contest
the grounds given before this court.


                                                 4
                                 Cite as 2016 Ark. App. 581

                                    II.     Standard of Review

       We review termination-of-parental-rights cases de novo.9 At least one statutory

ground must exist, in addition to a finding that it is in the child’s best interest to terminate

parental rights; these must be proved by clear and convincing evidence. 10 Clear and

convincing evidence is defined as the degree of proof that will produce in the fact finder a

firm conviction as to the allegation sought to be established. 11 In making a “best-interest”

determination, the trial court is required to consider two factors: (1) the likelihood that the

child will be adopted, and (2) the potential harm to the child if custody is returned to a

parent.12 The appellate inquiry is whether the trial court’s finding that the disputed fact was

proved by clear and convincing evidence is clearly erroneous. 13 A finding is clearly

erroneous when, although there is evidence to support it, the reviewing court on the entire




       9
         Ford v. Ark. Dep’t of Human Servs., 2014 Ark. App. 226, at 2, 434 S.W.3d 378, 380
(citing Dinkins v. Ark. Dep’t of Human Servs., 344 Ark. 207, 40 S.W.3d 286 (2001)).
       10
          Id. (citing Ark. Code Ann. § 9-27-341 (Supp. 2013); M.T. v. Ark. Dep’t of Human
Servs., 58 Ark. App. 302, 952 S.W.2d 177 (1997)).
       11
         Weatherspoon v. Ark. Dep’t of Human Servs., 2013 Ark. App. 104, at 7, 426 S.W.3d
520, 525 (citing Ullom v. Ark. Dep’t of Human Servs., 67 Ark. App. 77, 992 S.W.2d 813
(1999)).
       12
          Miller v. Ark. Dep’t of Human Servs., 2016 Ark. App. 239, at 7, 492 S.W.3d 113,
117 (citing Smith v. Ark. Dep’t of Human Servs., 2013 Ark. App. 753, 431 S.W.3d 364;
Harper v. Ark. Dep’t of Human Servs., 2011 Ark. App. 280, 378 S.W.3d 884).
       13
          Vail v. Ark. Dep’t of Human Servs., 2016 Ark. App. 150, at 10, 486 S.W.3d 229,
234 (citing J.T. v. Ark. Dep’t of Human Servs., 329 Ark. 243, 947 S.W.2d 761 (1997)).


                                               5
                                 Cite as 2016 Ark. App. 581

evidence is left with a definite and firm conviction that a mistake has been made. 14 In

resolving the clearly erroneous question, we must give due regard to the opportunity of the

circuit court to judge the credibility of witnesses.15

                                        III.    Adoptability

       Neither Stanley nor Long challenge the statutory grounds for termination; rather

both argue that the circuit court’s best-interest finding must be reversed. Both Stanley and

Long argue that there was insufficient evidence to support the circuit court’s finding that

there was a likelihood that the children would be adopted. While the likelihood of adoption

must be considered by the circuit court, that factor is not required to be established by clear

and convincing evidence.16 A caseworker’s testimony that a child is adoptable is sufficient

to support an adoptability finding.17 The trial court “must simply consider the likelihood

that the children will be adopted—that factor need not, however, be established by clear

and convincing evidence.”18 Our appellate courts have noted that, in considering the best


       14
        Id. (citing Yarborough v. Ark. Dep’t of Human Servs., 96 Ark. App. 247, 240 S.W.3d
626 (2006)).
       15
        Caldwell v. Arkansas Dep’t of Human Servs., 2016 Ark. App. 144, at 4, 484 S.W.3d
719, 722 (citing McFarland v. Ark. Dep’t of Human Servs., 91 Ark. App. 323, 210 S.W.3d
143 (2005)).
       16
          Caldwell v. Ark. Dep’t of Human Servs., 2016 Ark. App. 144, at 5, 484 S.W.3d 719,
722 (citing Hamman v. Ark. Dep’t of Human Servs., 2014 Ark. App. 295, 435 S.W.3d 495).
       17
            Id.
       18
         Renfro v. Ark. Dep’t of Human Servs., 2011 Ark. App. 419, at 6, 385 S.W.3d 285,
288 (quoting Dority v. Ark. Dep’t of Human Servs., 2011 Ark. App. 295, at 6 (citing Reid v.
Ark. Dep’t of Human Servs., 2011 Ark. 187, 380 S.W.3d 918)).


                                               6
                                 Cite as 2016 Ark. App. 581

interest of the child, there is no requirement that every factor considered be established by

clear and convincing evidence; rather, after consideration of all factors, the evidence must

be clear and convincing that termination is in the best interest of the child.19

       Long argues that the former caseworker’s statement, when asked if the children were

adoptable was a “bare statement” that did not “chin” the likelihood-of-adoption bar. The

caseworker responded by testifying, “Absolutely because yeah, they love people. They’re

very personable to others.” Long essentially argues that saying the children are adoptable is

not the same as stating the likelihood that the children would be adopted, which is what is

required by the statute.20 Stanley argues that the former caseworker’s statement regarding

the children’s adoptability was “merely an overly broad conclusion.”21 In support of his

argument, Stanley relies on Haynes v. Arkansas Department of Human Services,22 Grant v.




       19
        Id. at 9, 385 S.W.3d at 289 (citing Reid v. Ark. Dep’t of Human Servs., 2011 Ark.
187, 380 S.W.3d 918; McFarland v. Ark. Dep’t of Human Servs., 91 Ark. App. 323, 210
S.W.3d 143 (2005)).
       20
            See Ark. Code Ann. § 9-27-341(b)(3)(A)(i).
       21
          Stanley also argues that no employee of DHS testified to the children’s adoptability
as their former caseworker, who testified, no longer worked for DHS, and their current
caseworker did not address the likelihood of the children’s adoption during his testimony.
Appellant did not raise this argument below. An argument not raised and ruled on below is
not preserved for this court’s review. See Burnett v. Ark. Dep’t of Human Servs., 2011 Ark.
App. 596, at 12, 385 S.W.3d 866, 873; Gilmore v. Ark. Dep’t of Human Servs., 2010 Ark.
App. 614, at 9, 379 S.W.3d 501, 506.
       22
            2010 Ark. App. 28.


                                               7
                                 Cite as 2016 Ark. App. 581

Arkansas Department of Human Services,23 and Kerr v. Arkansas Department of Human Services &

Minor Children.24 As discussed below, all are distinguishable.

       In its order terminating the appellants’ parental rights, the circuit court stated the

following:

       This Court finds by clear and convincing evidence that it is in the best interest of the
       juveniles to terminate parental rights. In making this finding, the court specifically
       considered the likelihood that the juveniles will be adopted if the termination
       petition is granted, specifically the testimony of Tasha Washington who stated that
       she thought the children were adoptable and the testimony of the foster mother who
       testified that the children had made great progress in foster care and the children were
       intelligent.

Immediately prior to being asked whether the children were adoptable, Washington testified

to the following:

       I’ve seen changes in the kids since they’ve been in foster care.

              C.S. was failing when he first got into care. Now he has A’s and B’s. He said
       he hated school. Now he likes school. He is excited to tell people about his grades.
       They didn’t brush their teeth. The foster parent had to tell them to. Then they got
       to doing it on their own and picking up after themselves. They would just drop
       clothes everywhere. Their academics have improved dramatically.

              As to any change in their emotional states, well, they’ve always been happy
       children, like the therapists said, optimistic and happy. That’s pretty consistent.

It was after this testimony that Washington responded to the question of whether the

children were adoptable with, “I absolutely feel these children are adoptable because yeah,

they love people. They’re very personable with others.” Her prior testimony informed the




       23
            2010 Ark. App. 636, 378 S.W.3d 227.
       24
            2016 Ark. App. 271, 493 S.W.3d 342.


                                              8
                                   Cite as 2016 Ark. App. 581

latter testimony as it detailed the character and personalities of the children, which informs

adoptability.

       The children’s foster mother testified that the children had made “great progress”

since coming into her care in July 2015. T.S. had become a straight-A student and

maintained those grades, though he previously “hated school” and made Ds and Fs. She

further testified of both children that, in direct contrast to their behavior when they came

into care,

       [t]hey now make their beds. They fold and put away their clothes. They do their
       laundry. They help in the kitchen. They load and unload the dishwasher. They love
       to do the chores and stuff and they get recognition. They are good with the other
       children in the home. They’re great personalities. They’re quite funny. They’re all-
       around good kids.

Again, while this is not testimony directly on adoptability, this testimony informs

adoptability.

       Additionally, while not expressly listed in the circuit court’s order, there was

testimony from the children’s therapist that the children “are great in counseling. They’re

making a lot of progress, but their issues are mild.” While noting that C.S. has ADHD and

both children have adjustment disorder, she went on to testify that “[t]hey are very resilient,

high-functioning children. . . . They don’t complain a lot. They have a very positive

perspective on their situation.”

       The cases that Stanley cites in support of his argument of insufficient evidence of

adoptability are distinguishable where no evidence or testimony regarding adoptability was




                                               9
                                  Cite as 2016 Ark. App. 581

given at all,25 there was a general statement that “all children are adoptable” with no facts

specific to that case,26 or there was only evidence of the child’s desire to be adopted and

nothing else.27 In the case before this court, the former caseworker expressly testified that

the children were adoptable, and multiple witnesses testified to the children’s emotional

capabilities and characteristics, which all inform adoptability. Given this information, this

court cannot find that the circuit court erred in finding that the children were adoptable.

                                      IV.    Potential Harm28

       Stanley argues additionally that there was insufficient evidence to support the circuit

court’s finding that potential harm to the children would occur if returned to his custody.

He essentially argues that the circuit court relied too heavily on the children’s prior removal

from his custody in deciding to terminate his parental rights in this case. He argues that he

was making sufficient progress in this case to keep the case open and that he posed no risk

to his children.



       25
           Haynes, 2010 Ark. App. 28, at 4 (“The record shows no consideration by the
circuit court of adoptability as part of its best-interest analysis. Indeed, no evidence of
adoptability of the children was introduced at the hearing.”).
       26
          Grant, 2010 Ark. App. 636, at 13, 378 S.W.3d at 233 (“It is clear that [child’s]
autism sometimes causes disruptive behavior and, we think, equally clear that this condition
was not considered in determining whether he was adoptable.” The caseworker’s opinion
that “all children are adoptable” was not sufficient where the child had mental problems
requiring more treatment and therapy.).
       27
         Kerr, 2016 Ark. App. 271, at 8, 493 S.W.3d at 347 (The only evidence regarding
adoptability was the child’s testimony that she wanted to be adopted.).
       28
            Because Long did not make this argument, the section refers only to Stanley.


                                              10
                                  Cite as 2016 Ark. App. 581

       A trial court is only required to consider potential harm to a child’s health and safety

that might come from continued contact with the parents; there is no requirement to find

that actual harm would result or to identify the potential harm.29 Potential harm must be

viewed in a forward-looking manner and in broad terms.30 The risk for potential harm is

but a factor for the court to consider in its analysis.31

       The children were removed from Stanley in 2016 due to environmental neglect due

to the home having no utilities and being unclean. In the 2013 case, as noted in the circuit

court’s termination order in this case, Dr. Paul DeYoub stated in his April 23, 2013

psychological evaluation that “These two individuals are inadequate parents, both of them.

. . . I do not see how these two people, together or separately, will become much different

than they are now. They have been under the radar for a long time with these two kids,

before they were finally removed.” Despite Dr. DeYoub’s assessment, services were

provided to Stanley, which included worker visits, random drug screens, foster home, board

payments, clothing vouchers, educational services, medical services, transportation services,

visitation, a drug-and-alcohol assessment, individual and family counseling, parenting

classes, psychological evaluations, supervised visitation, and housing assistance. In its August


       29
         Hamman v. Ark. Dep’t of Human Servs., 2014 Ark. App. 295, at 11, 435 S.W.3d
495, 502 (citing Pine v. Ark. Dep’t of Human Servs., 2010 Ark. App. 781, at 11, 379 S.W.3d
703, 709 (citing Dowdy v. Ark. Dep’t of Human Servs., 2009 Ark. App. 180, 314 S.W.3d
722)).
       30
         Fox v. Ark. Dep’t of Human Servs., 2014 Ark. App. 666, at 7, 448 S.W.3d 735, 739
(citing Collins v. Ark. Dep’t of Human Servs., 2013 Ark. App. 90).
       31
            Id. (citing Carroll v. Ark. Dep’t of Human Servs., 85 Ark. App. 255, 148 S.W.3d 780
(2004)).


                                                11
                                 Cite as 2016 Ark. App. 581

29, 2013 review order entered immediately prior to the order awarding joint custody and

closing the case, the circuit court stated

       Putative father has substantially complied with the case plan and court orders.
       Specifically, he has done all he can to comply. He still lives in the same residence
       with the mother. The home is clean and picked up, there is sufficient food, and the
       utilities and water are on and running. Father is employed by the City of Little Rock.
       Father’s drug screens have been negative. Father has had twenty-six (26) therapy
       sessions and has been successfully discharged. His therapist reports he has the
       necessary skills to parent these juveniles, and has a positive bond with the juveniles.
       Father’s unsupervised visits have indicated no problems with the juveniles. Father has
       not had couples therapy, but that is not his fault. . . . He loves the mother and helps
       her make good decisions for the family. They work together as a family unit.

       Despite the plethora of services that were provided to Stanley in the 2013 case, which

resulted in the return of the children to his custody, the children were removed in this case

in 2015 for environmental neglect again in addition to parental unfitness, drug use, and

neglect. Dr. George DeRoeck stated in his October 5, 2015 psychological evaluation of

Stanley, which was referenced in the circuit court’s order terminating Stanley’s parental

rights, that “[r]eunification is indicated though I believe the overall progress is poor to

guarded, at best.” The circuit court noted that it did not see a significant difference in the

two psychological evaluations, though two years apart. The evidence was that some of the

same issues were recurring in this case like a lack of utilities in the home—there was no

electricity in the home until December 2015—as well as some new issues.

       Stanley is asking for additional time in this case based on the fact that he was making

progress in this case. Stanley made progress in his previous case, to the point of regaining

custody of the children, only to have the same issues—in addition to new ones—recur and

cause removal of the children again. With a few exceptions, Stanley has received every

service in this case that he received in his previous case, and yet the children ended up back
                                             12
                                 Cite as 2016 Ark. App. 581

in DHS’s custody. Specifically, with regard to drug use, the circuit court stated that it

thought Stanley could choose to use drugs, which he could “control at will[,]” and found

harm not only in the potential for environmental neglect, but also in Stanley choosing to

use drugs again.32

       Past behavior serves as a predictor of potential harm to the child if returned to the

parent’s custody.33 Accordingly, as the circuit court found, history is likely to repeat itself.

A parent’s plea for more time is inconsistent with the statutory mandate to provide

permanency in a minor child’s life in circumstances in which returning the child to the

family home is contrary to the minor’s health, safety, or welfare, and the evidence

demonstrates that a return to the home cannot be accomplished in a reasonable period of

time as viewed from the minor child’s perspective. A child’s need for permanency and

stability may override a parent’s request for more time to improve the parent’s

circumstances.34 Given the totality of the circumstances, we cannot find that the circuit

court erred in finding that there was a potential harm to the children in being returned to

Stanley.


       32
           The circuit court stated, “Now that the Court had our kids or DHS, we’re gonna
put the drugs down; but, when we get them back, they no longer have the incentive to
refrain from drugs. That’s by choice. That’s something they can control, and I believe those
are the life choices that they made consistent with their emotional and psychological
profiles.”
       33
          McElwee v. Ark. Dep’t of Human Servs., 2016 Ark. App. 214, at 7, 489 S.W.3d 704,
708 (citing Whittiker v. Ark. Dep’t Human Servs., 2015 Ark. App. 467, at 8, 469 S.W.3d 396,
401).
       34
          Loveday v. Ark. Dep’t of Human Servs., 2014 Ark. App. 282, at 9, 435 S.W.3d 504,
510 (citing Dozier v. Ark. Dep’t of Human Servs., 2010 Ark. App. 17, 372 S.W.3d 849).


                                              13
                                Cite as 2016 Ark. App. 581

        Affirmed.

        ABRAMSON and VAUGHT, JJ., agree.

        Brett D. Watson, Attorney at Law, PLLC, by: Brett D. Watson, for appellant Jennifer
Long.

       Tabitha McNulty, Arkansas Public Defender Commission, for appellant Timothy
Stanley.

        Andrew Firth, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor
children.




                                             14